         Case 1:19-cv-03091-FVS    ECF No. 16   filed 05/27/20   PageID.826 Page 1 of 28


1

2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
3
                                                                     May 27, 2020
4                                                                        SEAN F. MCAVOY, CLERK




5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7        KELLY DAWN L,
                                                    NO: 1:19-CV-3091-FVS
8                                 Plaintiff,
                                                    ORDER DENYING PLAINTIFF’S
9              v.                                   MOTION FOR SUMMARY
                                                    JUDGMENT AND GRANTING
10       ANDREW M. SAUL,                            DEFENDANT’S MOTION FOR
         COMMISSIONER OF SOCIAL                     SUMMARY JUDGMENT
11       SECURITY, 1

12
                                  Defendant.
13

14            BEFORE THE COURT are the parties’ cross-motions for summary judgment.

15   ECF Nos. 12, 13. This matter was submitted for consideration without oral

16   argument. Plaintiff is represented by attorney D. James Tree. Defendant is

17

18   1
         Andrew M. Saul is now the Commissioner of the Social Security

19   Administration. Accordingly, the Court substitutes Andrew M. Saul as the

20   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.

21   25(d).2


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
         Case 1:19-cv-03091-FVS      ECF No. 16     filed 05/27/20   PageID.827 Page 2 of 28


1    represented by Special Assistant United States Attorney Jeffrey E. Staples. The

2    Court, having reviewed the administrative record and the parties’ briefing, is fully

3    informed. For the reasons discussed below, Plaintiff’s Motion, ECF No. 12, is

4    denied and Defendant’s Motion, ECF No. 3, is granted.

5                                          JURISDICTION

6             Plaintiff Kelly Dawn L. 2 (Plaintiff), filed for disability insurance benefits

7    (DIB) and supplemental security income (SSI) on February 4, 2016, alleging an

8    onset date of November 15, 2014, in both applications. Tr. 276-90. Benefits were

9    denied initially, Tr. 167-75, and upon reconsideration, Tr. 178-89. Plaintiff

10   appeared at a hearing before an administrative law judge (ALJ) on March 5, 2018.

11   Tr. 74-106. On May 23, 2018, the ALJ issued an unfavorable decision, Tr. 16-34,

12   and on March 1, 2019, the Appeals Council denied review. Tr. 1-7. The matter is

13   now before this Court pursuant to 42 U.S.C. § 405(g); 1383(c)(3).

14                                         BACKGROUND

15            The facts of the case are set forth in the administrative hearings and

16   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner, and

17   are therefore only summarized here.

18

19   2
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
      Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.828 Page 3 of 28


1          Plaintiff was 56 years old at the time of the hearing. Tr. 96. She has a GED.

2    Tr. 96. She has work experience as an intake worker at a women’s shelter and as a

3    caregiver and cashier. Tr. 96-100.

4          Plaintiff testified she cannot work because she has panic attacks and anxiety.

5    Tr. 88-89. She does not like to leave her house. Tr. 85, 88. She feels socially

6    awkward due to her anxiety and panic attacks. Tr. 88-89. When she has anxiety,

7    she gets really nervous and it is hard for her to talk. Tr. 90. She has anxiety attacks

8    a couple of times per week for a couple of hours at a time. Tr. 90. She also has back

9    pain and migraines. Tr. 88, 92.

10                                STANDARD OF REVIEW

11         A district court’s review of a final decision of the Commissioner of Social

12   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

13   limited; the Commissioner’s decision will be disturbed “only if it is not supported by

14   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158

15   (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a reasonable

16   mind might accept as adequate to support a conclusion.” Id. at 1159 (quotation and

17   citation omitted). Stated differently, substantial evidence equates to “more than a

18   mere scintilla[,] but less than a preponderance.” Id. (quotation and citation omitted).

19   In determining whether the standard has been satisfied, a reviewing court must

20   consider the entire record as a whole rather than searching for supporting evidence in

21   isolation. Id.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
      Case 1:19-cv-03091-FVS     ECF No. 16     filed 05/27/20   PageID.829 Page 4 of 28


1          In reviewing a denial of benefits, a district court may not substitute its

2    judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152, 1156

3    (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

4    rational interpretation, [the court] must uphold the ALJ’s findings if they are

5    supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

6    F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an ALJ’s

7    decision on account of an error that is harmless.” Id. An error is harmless “where it

8    is inconsequential to the [ALJ’s] ultimate nondisability determination.” Id. at 1115

9    (quotation and citation omitted). The party appealing the ALJ’s decision generally

10   bears the burden of establishing that it was harmed. Shinseki v. Sanders, 556 U.S.

11   396, 409-10 (2009).

12                         FIVE-STEP EVALUATION PROCESS

13         A claimant must satisfy two conditions to be considered “disabled” within the

14   meaning of the Social Security Act. First, the claimant must be “unable to engage in

15   any substantial gainful activity by reason of any medically determinable physical or

16   mental impairment which can be expected to result in death or which has lasted or

17   can be expected to last for a continuous period of not less than twelve months.” 42

18   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s impairment must

19   be “of such severity that he is not only unable to do his previous work[,] but cannot,

20   considering his age, education, and work experience, engage in any other kind of

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
      Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.830 Page 5 of 28


1    substantial gainful work which exists in the national economy.” 42 U.S.C. §§

2    423(d)(2)(A), 1382c(a)(3)(B).

3          The Commissioner has established a five-step sequential analysis to determine

4    whether a claimant satisfies the above criteria. See 20 C.F.R. §§ 404.1520(a)(4)(i)-

5    (v), 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

6    work activity. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is

7    engaged in “substantial gainful activity,” the Commissioner must find that the

8    claimant is not disabled. 20 C.F.R. §§ 404.1520(b), 416.920(b).

9          If the claimant is not engaged in substantial gainful activity, the analysis

10   proceeds to step two. At this step, the Commissioner considers the severity of the

11   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

12   claimant suffers from “any impairment or combination of impairments which

13   significantly limits [his or her] physical or mental ability to do basic work

14   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

15   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

16   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

17   §§ 404.1520(c), 416.920(c).

18         At step three, the Commissioner compares the claimant’s impairment to

19   severe impairments recognized by the Commissioner to be so severe as to preclude a

20   person from engaging in substantial gainful activity. 20 C.F.R. §§

21   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more severe


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
      Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.831 Page 6 of 28


1    than one of the enumerated impairments, the Commissioner must find the claimant

2    disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

3          If the severity of the claimant’s impairment does not meet or exceed the

4    severity of the enumerated impairments, the Commissioner must pause to assess the

5    claimant’s “residual functional capacity.” Residual functional capacity (RFC),

6    defined generally as the claimant’s ability to perform physical and mental work

7    activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

8    404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

9    analysis.

10         At step four, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing work that he or she has performed in the

12   past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the

13   claimant is capable of performing past relevant work, the Commissioner must find

14   that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f). If the

15   claimant is incapable of performing such work, the analysis proceeds to step five.

16         At step five, the Commissioner should conclude whether, in view of the

17   claimant’s RFC, the claimant is capable of performing other work in the national

18   economy. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this

19   determination, the Commissioner must also consider vocational factors such as the

20   claimant’s age, education, and past work experience. 20 C.F.R. §§

21   404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant is capable of adjusting to other


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
      Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.832 Page 7 of 28


1    work, the Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

2    404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

3    work, analysis concludes with a finding that the claimant is disabled and is therefore

4    entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

5          The claimant bears the burden of proof at steps one through four above.

6    Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

7    step five, the burden shifts to the Commissioner to establish that (1) the claimant is

8    capable of performing other work; and (2) such work “exists in significant numbers

9    in the national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v.

10   Astrue, 700 F.3d 386, 389 (9th Cir. 2012).

11                                    ALJ’S FINDINGS

12         At step one, the ALJ found Plaintiff did not engage in substantial gainful

13   activity since November 15, 2014, the alleged onset date. Tr. 18. At step two, the

14   ALJ found that Plaintiff has the following severe impairments: lumbar and cervical

15   degenerative disc disease; affective disorder (depression versus bipolar); anxiety

16   related disorders (anxiety, generalized anxiety disorder, and panic); personality

17   disorder; and posttraumatic stress disorder. Tr. 18-19. At step three, the ALJ found

18   that Plaintiff does not have an impairment or combination of impairments that meets

19   or medically equals the severity of a listed impairment. Tr. 20.

20         The ALJ then found that Plaintiff has the residual functional capacity to

21   perform medium work with the following additional limitations:


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
      Case 1:19-cv-03091-FVS     ECF No. 16    filed 05/27/20   PageID.833 Page 8 of 28


1          The claimant can frequently balance, stoop, kneel, and crouch, but no
           climb or crawl; should avoid concentrated exposure to vibration and
2          hazards; could perform simple, routine tasks and follow short, simple
           instructions; could do work that needs little or no judgment; could
3          perform simple duties that can be learned on the job in a short period;
           requires a work environment that is predictable and with few work
4          setting changes; can work in proximity to coworkers but not in a
           cooperative or team effort; requires a work environment that has no
5          more than superficial interactions with coworkers; and requires a work
           environment without public contact.
6
     Tr. 21.
7
           At step four, the ALJ found that Plaintiff is unable to perform any past
8
     relevant work. Tr. 26. At step five, after considering the testimony of a vocational
9
     expert and Plaintiff’s age, education, work experience, and residual functional
10
     capacity, the ALJ found there are other jobs existing in significant numbers in the
11
     national economy that Plaintiff can perform such as laundry worker, linen room
12
     attendant, or hand packager. Tr. 27. Thus, the ALJ concluded that Plaintiff has not
13
     been under a disability, as defined in the Social Security Act, from November 15,
14
     2014, through the date of the decision. Tr. 28.
15
                                           ISSUES
16
           Plaintiff seeks judicial review of the Commissioner’s final decision denying
17
     disability income benefits under Title II and supplemental security income under
18
     Title XVI of the Social Security Act. ECF No. 12. Plaintiff raises the following
19
     issues for review:
20
           1.     Whether the ALJ properly evaluated Plaintiff’s symptom testimony;
21
           and
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
      Case 1:19-cv-03091-FVS     ECF No. 16    filed 05/27/20   PageID.834 Page 9 of 28


1          2.     Whether the ALJ properly considered the medical opinion evidence.

2    ECF No. 12 at 2.

3                                       DISCUSSION

4    A.    Symptom Testimony

5          Plaintiff contends the ALJ improperly rejected her symptom testimony.

6    ECF No. 12 at 4-16. An ALJ engages in a two-step analysis to determine whether

7    a claimant’s testimony regarding subjective pain or symptoms is credible. “First,

8    the ALJ must determine whether there is objective medical evidence of an

9    underlying impairment which could reasonably be expected to produce the pain or

10   other symptoms alleged.” Molina, 674 F.3d at 1112 (internal quotation marks

11   omitted). “The claimant is not required to show that her impairment could

12   reasonably be expected to cause the severity of the symptom she has alleged; she

13   need only show that it could reasonably have caused some degree of the

14   symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal

15   quotation marks omitted).

16         Second, “[i]f the claimant meets the first test and there is no evidence of

17   malingering, the ALJ can only reject the claimant’s testimony about the severity of

18   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

19   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

20   citations and quotations omitted). “General findings are insufficient; rather, the

21   ALJ must identify what testimony is not credible and what evidence undermines


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
     Case 1:19-cv-03091-FVS      ECF No. 16     filed 05/27/20   PageID.835 Page 10 of 28


1    the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834

2    (1995); see also Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he

3    ALJ must make a credibility determination with findings sufficiently specific to

4    permit the court to conclude that the ALJ did not arbitrarily discredit claimant’s

5    testimony.”). “The clear and convincing [evidence] standard is the most

6    demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

7    1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

8    924 (9th Cir. 2002)).

9          In assessing a claimant’s symptom complaints, the ALJ may consider, inter

10   alia, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

11   claimant’s testimony or between his testimony and his conduct; (3) the claimant’s

12   daily living activities; (4) the claimant’s work record; and (5) testimony from

13   physicians or third parties concerning the nature, severity, and effect of the

14   claimant’s condition. Thomas, 278 F.3d at 958-59.

15         First, the ALJ found the record does not support Plaintiff’s allegations

16   regarding the severity of her symptoms and the degree of functional limitation

17   alleged. Tr. 22. An ALJ may not discredit a claimant’s pain testimony and deny

18   benefits solely because the degree of pain alleged is not supported by objective

19   medical evidence. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001);

20   Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir. 1991); Fair v. Bowen, 885 F.2d

21   597, 601 (9th Cir. 1989). However, the medical evidence is a relevant factor in


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 10
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.836 Page 11 of 28


1    determining the severity of a claimant’s pain and its disabling effects. Rollins, 261

2    F.3d at 857. Minimal objective evidence is a factor which may be relied upon in

3    discrediting a claimant’s testimony, although it may not be the only factor. See

4    Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

5          With regard to Plaintiff’s back impairment, the ALJ found Plaintiff’s

6    allegations regarding pain and functional limitations are not supported by the

7    record. Tr. 22-23. The ALJ noted that around Plaintiff’s alleged onset date in

8    November 2014, Plaintiff was seen for routine medical care for mainly minor

9    issues and it was noted that balance and gait were intact and there was no motor

10   weakness. Tr. 22, 390-91, 432-36. In November 2015, Plaintiff was seen for back

11   pain rated at 9/10, but she had normal gait and posture, no neck abnormality, and

12   normal upper and lower extremities. Tr. 406-08. She went to the emergency room

13   in November and December 2015 complaining of sciatic nerve pain but the only

14   finding was right paraspinal muscle tenderness with normal range of motion in the

15   back and normal neurological exams. Tr. 409-15. March 2016 x-rays of the

16   cervical spine showed mild degenerative changes with a congenital fusion at C2-3

17   and a lumbar spine x-ray revealed only mild narrowing of L4-5 and L5-S1 discs.

18   Tr. 440-41. A physical exam on the same date was completely normal. Tr. 23,

19   465. Other physical exams throughout the record were essentially normal. Tr. 23,

20   460, 488, 492, 497, 500-01, 505, 508-09, 512, 516, 657, 661, 725-26, 729-30. In

21   March 2017, Plaintiff denied any physical symptoms contributing to her emotional


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 11
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.837 Page 12 of 28


1    discomfort. Tr. 24, 556. The ALJ’s conclusions regarding the evidence of

2    physical limitations are supported by substantial evidence.

3          With regard to Plaintiff’s mental impairments, the ALJ also found the

4    allegations of symptom severity and degree of functional limitation are not

5    supported by the record. Tr. 22-23. The ALJ noted that around her alleged onset

6    date, Plaintiff was taking medication for anxiety and depression. Tr. 22, 391, 432.

7    The ALJ observed that her medications were effective because on exam, Plaintiff

8    was in no acute distress, had normal mood and affect, was active and alert, and had

9    normal recent and remote memory. Tr. 22, 390. In January 2016, Plaintiff

10   presented as depressed with poor insight, but was active and alert, oriented in all

11   spheres, and had normal memory. Tr. 23, 429. Between March 2016 and

12   November 2017, Plaintiff’s mental or psychiatric status was frequently normal on

13   exam. Tr. 23, 459, 465, 488, 492, 497, 500, 505, 508, 512, 516, 657, 661, 725,

14   729. Plaintiff started counseling in April 2016 and reported good days and bad

15   days in May 2016 but was sleeping better overall. Tr. 23, 453, 577. She started

16   Wellbutrin and a mental status examination in March 2017 was normal except for a

17   sad mood and affect. Tr. 23, 557, 561. In April 2017, her primary care provider

18   indicated that Plaintiff’s anxiety was improved with medication. Tr. 24, 496. In

19   July 2017, her mental status was normal on exam and she stopped counseling to

20   focus on hepatitis C treatment. Tr. 24, 488, 634-35.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 12
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.838 Page 13 of 28


1          Plaintiff contends the ALJ ignored findings from examining psychologists

2    and therapy notes which support Plaintiff’s allegations. ECF No. 12 at 5-7 (citing

3    Tr. 393, 403, 437, 453, 544, 554, 568, 573-74, 577-78. However, the ALJ

4    considered many of the records cited by Plaintiff in evaluating the severity of her

5    mental impairments. Tr. 20-21. The ALJ noted that examining psychologist Mark

6    Duris, Ph.D., recorded normal mental status exam findings and found moderate

7    depression and anxiety but assessed no more than moderate limitations. Tr. 20-21,

8    393-94. The ALJ cited the observations of Lorri Burns during a DSHS facilitated

9    appointment that Plaintiff appeared depressed, did not smile, and apologized for

10   things that were not her fault, but was polite, well groomed, and cooperative. Tr.

11   20-21, 437. Additionally, the ALJ noted some mental status exam findings

12   throughout the record showed variable insight and judgment but the most recent

13   were fair to good. Tr. 21, 539, 545, 550, 557, 657, 661, 665, 725, 729, 734.

14         The ALJ also acknowledged that Plaintiff expressed some problems leaving

15   her home but found the limitations from this issue and depression caused no more

16   than moderate limitations at step three. Tr. 21. In short, the ALJ did not ignore

17   negative findings and conclude Plaintiff had no limitations; indeed, the ALJ

18   included limitations in the RFC to account for those mental limitations reasonably

19   found to be supported by the record. Tr. 21. Furthermore, to the extent the record

20   could have been interpreted differently, the ALJ, not this court, is responsible for

21   reviewing the evidence and resolving conflicts or ambiguities. Magallanes v.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 13
         Case 1:19-cv-03091-FVS     ECF No. 16    filed 05/27/20   PageID.839 Page 14 of 28


1    Bowen, 881 F.2d 747, 751 (9th Cir.1989); see also Richardson v. Perales, 402 U.S.

2    389, 400 (1971).

3             Second, the ALJ found treatment was effective. Tr. 22-23. The

4    effectiveness of treatment is a relevant factor in determining the severity of a

5    claimant’s symptoms. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); Warre v.

6    Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (determining

7    that conditions effectively controlled with medication are not disabling for

8    purposes of determining eligibility for benefits); Tommasetti v. Astrue, 533 F.3d

9    1035, 1040 (9th Cir. 2008) (recognizing that a favorable response to treatment can

10   undermine a claimant’s complaints of debilitating pain or other severe limitations).

11   The ALJ noted that in March and April 2017, Plaintiff reported a decrease in

12   depressive symptoms and was feeling better. Tr. 23, 554, 556. Her primary care

13   provider indicated her anxiety was improved on medication in April 2017. Tr. 23-

14   24, 496. In October 2017, Plaintiff reported no side effects, the current dose of

15   medication was doing well to control her anxiety and insomnia symptoms, and she

16   had no complaints. Tr. 23, 661.

17            Plaintiff suggests the ALJ selected a few isolated instances of improvement

18   and that her improvement did not mean she was capable of work. 3 ECF No. 12 at

19

20
     3
         Plaintiff contends the evidence “supports the fact that [Plaintiff] meets the ‘C’
21
     criteria of the mental listings.” ECF No. 12 at 8; see ECF No. 12 at 10. Plaintiff

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 14
     Case 1:19-cv-03091-FVS      ECF No. 16     filed 05/27/20   PageID.840 Page 15 of 28


1    9-10. However, “[s]ymptoms may wax and wane during the progression of a

2    mental disorder. Those symptoms, however, may also subside during treatment. . .

3    . Such evidence of medical treatment successfully relieving symptoms can

4    undermine a claim of disability.” Wellington v. Berryhill, 878 F.3d 867, 876 (9th

5    Cir. 2017) (citing Garrison, 759 F.3d at 1017). The ALJ’s interpretation of the

6    record was reasonable, and this is a clear and convincing reason for giving less

7    weight to Plaintiff’s symptom claims.

8          Third, the ALJ found inconsistencies between Plaintiff’s testimony and

9    evidence in the record which undermine her symptom claims. Tr. 24. In

10   evaluating a claimant’s symptom claims, an ALJ may consider the consistency of

11   an individual’s own statements made in connection with the disability-review

12   process with any other existing statements or conduct under other circumstances.

13   Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). The ALJ observed that

14   Plaintiff testified she had not tried to work at all since 2014, but her earnings

15   record showed she worked as a caregiver for two months in 2016. Tr. 24, 87, 299.

16   The ALJ noted Plaintiff testified that she could not do the job because of anxiety

17

18   bears the burden of establishing a listing is met. Burch, 400 F.3d at 683. A

19   generalized assertion is not enough to establish disability at step three. Tackett,

20   180 F.3d at 1100. To the extent Plaintiff intended to challenge the ALJ’s step three

21   finding, the argument is insufficient.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 15
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.841 Page 16 of 28


1    and because she does not like to leave the house but did not mention any physical

2    health issues, despite alleging disabling back limitations. Tr. 24, 88. Plaintiff

3    argues this supports rather than undermines her testimony, ECF No. 12 at 12;

4    however, the ALJ reasonably interpreted these inconsistent statements as

5    undermining the persuasiveness of her allegations.

6          Next, the ALJ observed that despite allegations of panic attacks, there is

7    virtually no evidence of such attacks in the record and that Plaintiff reported

8    improvement of her anxiety, insomnia, and depression with treatment. Tr. 24, 554,

9    556. Plaintiff cites four instances where she reported panic attacks (Tr. 433),

10   “panic like symptoms” (Tr. 393), “panic attacks and anxiety” (Tr. 447), and “bad

11   anxiety attacks” (Tr. 723). Even if the ALJ’s characterization of the panic attack

12   evidence is not supported by substantial evidence, this is a small point in the ALJ’s

13   overall consideration of inconsistencies in the record. As such, any error would be

14   harmless. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162-63

15   (9th Cir. 2008).

16         The ALJ next noted that although Plaintiff testified that she does not like to

17   leave the house, she leaves the house for appointments, grocery shopping, and to

18   transport her grandchildren between their father and mother twice a week. Tr. 24,

19   86, 88, 398. She also testified that she does not leave her home because she has

20   nothing to do, Tr. 85, and did not mention difficulty leaving her home to Thomas

21   Genthe, Ph.D., an examining psychologist. Tr. 24, 397-401. Plaintiff argues that


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 16
     Case 1:19-cv-03091-FVS       ECF No. 16    filed 05/27/20   PageID.842 Page 17 of 28


1    her outings away from home are qualified by anxiety and that she told other

2    providers about her difficulty leaving home. ECF No. 12 at 12-13. However, the

3    Court must uphold the ALJ’s decision when it is not based on legal error and is

4    supported by substantial evidence. Tackett, 180 F.3d at 1097. These factors were

5    reasonably considered by the ALJ as inconsistencies in Plaintiff’s reporting.

6          The ALJ also noted that despite Plaintiff’s testimony that she used

7    methamphetamines in 1996, the record contains multiple positive urinalyses for

8    methamphetamines and amphetamines in 2017. Tr. 24, 88, 523, 526-27, 672, 685,

9    690, 703. Plaintiff suggests the test results may be false positives and observes

10   that no provider indicated concern about possible drug use. ECF No. 12 at 14.

11   The test results specifically state that they are screenings only and should not be

12   used for non-medical purposes such employment or legal testing. Tr. 523, 526-27,

13   672, 685, 690, 703. Although the ALJ acknowledged the reason for the positive

14   test results is “not entirely clear,” the ALJ concluded the positive test results

15   “warrant mentioning because the mental status examinations throughout the record

16   were mostly within normal limits.” Tr. 24. The Court fails to see the relationship

17   between the ambiguous drug screens and the mental status exams. To the extent

18   the ALJ considered this evidence in discounting Plaintiff’s allegations, the ALJ

19   erred. However, the ALJ gave other clear and convincing reasons supported by

20   substantial evidence for giving less weight to Plaintiff’s symptom allegations and

21   the error is therefore harmless. See Carmickle, 533 F.3d at 1162-63.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 17
     Case 1:19-cv-03091-FVS      ECF No. 16     filed 05/27/20   PageID.843 Page 18 of 28


1          Fourth, the ALJ found Plaintiff’s activities of daily living are inconsistent

2    with the disabling levels of pain and mental health symptoms alleged. Tr. 24. It is

3    reasonable for an ALJ to consider a claimant’s activities which undermine claims

4    of totally disabling pain in assessing a claimant’s symptom complaints. See

5    Rollins, 261 F.3d at 857. However, it is well-established that a claimant need not

6    “vegetate in a dark room” in order to be deemed eligible for benefits. Cooper v.

7    Bowen, 815 F.2d 557, 561 (9th Cir. 1987). Notwithstanding, if a claimant is able

8    to spend a substantial part of her day engaged in pursuits involving the

9    performance of physical functions that are transferable to a work setting, a specific

10   finding as to this fact may be sufficient to discredit an allegation of disabling

11   excess pain. Fair, 885 F.2d at 603. Furthermore, “[e]ven where [Plaintiff’s daily]

12   activities suggest some difficulty functioning, they may be grounds for discrediting

13   the claimant’s testimony to the extent that they contradict claims of a totally

14   debilitating impairment.” Molina, 674 F.3d at 1113.

15         The ALJ found Plaintiff’s activities “are actually quite involved,” noting

16   Plaintiff reported being able to rearrange furniture, watch television, go to church,

17   care for her personal needs, prepare meals, feed herself, wash dishes, do laundry,

18   vacuum, dust, take medication, renew prescriptions, schedule appointments, use a

19   telephone and directories, mail parcels, and shop for groceries and personal needs.

20   Tr. 24-25, 398. The ALJ concluded that these activities are inconsistent with the

21   disabling levels of pain and mental health symptoms alleged by Plaintiff and


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 18
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.844 Page 19 of 28


1    suggest a level of functioning greater than alleged in her application and testimony.

2    Tr. 25. The ALJ also observed that the wide range of these daily activities

3    contrasts with the limitations alleged in her function report. Tr. 26, 312-19.

4          Plaintiff contends that her activities do not translate into full-time work

5    because she testified she spends very little time outside her home. ECF No. 12 at

6    12-13; Tr. 88. However, even if a claimant’s daily activities do not demonstrate a

7    claimant can work, they may undermine the claimant’s complaints if they suggest

8    the severity of the claimant’s limitations were exaggerated. See Valentine v.

9    Comm’r of Soc. Sec. Admin., 574 F.3d 685, 693 (9th Cir. 2009); see also Molina,

10   674 F.3d at 1113. The ALJ’s interpretation of the evidence was reasonable and

11   this is a clear and convincing reason for finding Plaintiff’s symptom claims less

12   than fully reliable.

13   B.    Medical Opinion Evidence

14         Plaintiff contends the ALJ erred in evaluating the opinions of examining

15   psychologist Mark Duris, Ph.D., examining psychologist Thomas Genthe, Ph.D.,

16   and reviewing physician Rox Burkett, M.D. ECF No. 12 at 16-20. There are three

17   types of physicians: “(1) those who treat the claimant (treating physicians); (2) those

18   who examine but do not treat the claimant (examining physicians); and (3) those

19   who neither examine nor treat the claimant but who review the claimant’s file

20   (nonexamining or reviewing physicians).” Holohan v. Massanari, 246 F.3d 1195,

21   1201-02 (9th Cir. 2001) (brackets omitted). “Generally, a treating physician’s


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 19
     Case 1:19-cv-03091-FVS       ECF No. 16    filed 05/27/20   PageID.845 Page 20 of 28


1    opinion carries more weight than an examining physician’s, and an examining

2    physician’s opinion carries more weight than a reviewing physician’s.” Id. “In

3    addition, the regulations give more weight to opinions that are explained than to

4    those that are not, and to the opinions of specialists concerning matters relating to

5    their specialty over that of nonspecialists.” Id. (citations omitted).

6          If a treating or examining physician’s opinion is uncontradicted, an ALJ may

7    reject it only by offering “clear and convincing reasons that are supported by

8    substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

9    “However, the ALJ need not accept the opinion of any physician, including a

10   treating physician, if that opinion is brief, conclusory and inadequately supported by

11   clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228

12   (internal quotation marks and brackets omitted). “If a treating or examining doctor’s

13   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by

14   providing specific and legitimate reasons that are supported by substantial

15   evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d at 830-31).

16         1.   Mark Duris, Ph.D.

17         Dr. Duris examined Plaintiff in February 2015 and completed a DSHS

18   Psychological/Psychiatric Evaluation form. Tr. 392-96. He diagnosed major

19   depressive disorder, social anxiety disorder, and dependent personality disorder. Tr.

20   392-96. He assessed moderate limitations in six functional areas: the ability to

21   perform activities within a schedule, maintain regular attendance, and be punctual


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 20
     Case 1:19-cv-03091-FVS      ECF No. 16     filed 05/27/20   PageID.846 Page 21 of 28


1    within customary tolerances without special supervision; the ability to perform

2    routine tasks without special supervision; the ability to adapt to changes in a routine

3    work setting; the ability to ask simple questions or request assistance; the ability to

4    communicate and perform effectively in a work setting; and the ability to complete a

5    normal workday and workweek without interruptions from psychologically based

6    symptoms. Tr. 394. The ALJ gave some weight to Dr. Duris’ opinion but

7    concluded that “some of the moderate impairments seem overestimated.” Tr. 25.

8          First, the ALJ found that the limitations assessed contrasted with Plaintiff’s

9    ability to live alone and perform all activities of daily living independently. Tr. 25.

10   An ALJ may discount a medical source opinion to the extent it conflicts with the

11   claimant’s daily activities. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

12   601-02 (9th Cir. 1999). The ALJ noted that Plaintiff reported living alone and being

13   able to perform all of her activities of daily living independently, yet Dr. Duris

14   assessed moderate impairments in the ability to act within a schedule, maintain

15   regular attendance, be punctual, perform routine tasks without special supervision,

16   ask simple questions or request assistance, communicate, and perform effectively.

17   Tr. 25, 392, 394. Plaintiff contends that her ability to live alone and perform

18   activities of daily living are consistent with her anxiety disorder and do not support

19   rejection of limitations on maintaining attendance at work or performing work duties

20   effectively. ECF No. 12 at 17. However, the ALJ reasonably considered Plaintiff’s

21   independence in performing daily activities and living alone in giving less weight to


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 21
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.847 Page 22 of 28


1    Dr. Duris’ opinion and this is a specific, legitimate reason supported by substantial

2    evidence.

3          Second, the ALJ found Dr. Duris’ mental status exam findings and mental

4    status exam findings throughout the record do not support the limitations assessed.

5    Tr. 25. A medical opinion may be rejected if it is unsupported by medical

6    findings. Bray, 554 F.3d at 1228; Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d

7    1190, 1195 (9th Cir. 2004); Thomas, 278 F.3d at 957; Tonapetyan v. Halter, 242

8    F.3d 1144, 1149 (9th Cir. 2001); Matney v. Sullivan, 981 F.2d 1016, 1019 (9th

9    Cir.1992). The ALJ observed that Dr. Duris noted a euthymic mood but no other

10   unusual or abnormal findings and he indicated every other mental status exam

11   finding was within normal limits. Tr. 395-96. The ALJ also observed that many

12   mental status exam findings throughout the record were also essentially normal.

13   Tr. 25; see Tr. 21, 23, 459, 465, 488, 492, 497, 500, 505, 508, 512, 516, 539, 545,

14   550, 557, 657, 661, 725, 729, 665, 725, 729, 734. Plaintiff contends the ALJ erred

15   by considering the mental status exams because psychiatric exams are subjective.

16   ECF No. 12 at 18. However, mental status examinations are objective measures of

17   an individual’s mental health, Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

18   2017), and the ALJ reasonably considered them in evaluating the supportability of

19   Dr. Duris’ opinion. This is a specific, legitimate reason supported by substantial

20   evidence.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 22
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.848 Page 23 of 28


1          2.   Thomas Genthe, Ph.D.

2          Dr. Genthe examined Plaintiff in December 2015 and completed a DSHS

3    Psychological/Psychiatric Evaluation form. Tr. 397-404. He diagnosed major

4    depressive disorder, generalized anxiety disorder, methamphetamine use in sustained

5    remission, and alcohol use disorder in sustained remission. Tr. 398. Dr. Genthe

6    assessed moderate limitations in eight functional areas and an overall severity rating

7    of moderate. Tr. 399-400.

8          The ALJ gave Dr. Genthe’s opinion some weight. First, the ALJ found Dr.

9    Genthe’s assessment is inconsistent with Plaintiff’s daily activities. Tr. 25. As

10   noted supra, a medical opinion may be discounted to the extent it conflicts with the

11   claimant’s daily activities. Morgan, 169 F.3d at 601-02. The ALJ found the many

12   moderate limitations assessed by Dr. Genthe are inconsistent with Plaintiff’s report

13   that she can perform all of her personal self-care, take care of domestic and

14   household chores, manage her medication, schedule and attend doctor’s

15   appointments, use telephones and directories, mail parcels, and shop for groceries

16   and personal needs. Tr. 25, 398. The ALJ noted that Plaintiff indicated she could

17   perform a full range of activities inside and outside the house and that she did not

18   report any problem leaving her home to Dr. Genthe. Tr. 25. Furthermore, the ALJ

19   noted that Plaintiff’s chief complaints to Dr. Genthe were primarily physical and her

20   only mental health complaint was grief, which is inconsistent with the limitations

21   assessed. Tr. 24, 397. Plaintiff contends the ALJ should not have considered her


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 23
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.849 Page 24 of 28


1    own assessment of her condition. ECF No. 10 at 19. Even if that is correct, the

2    ALJ’s point that Plaintiff’s function regarding daily activities exceeds the limitations

3    assessed is valid and a specific, legitimate reason for giving less weight to Dr.

4    Genthe’s opinion.

5          Second, the ALJ found Dr. Genthe’s opinion is inconsistent with his exam

6    findings. Tr. 25. A medical opinion may be rejected by the ALJ if it contains

7    inconsistencies or is inadequately supported. Bray, 554 F.3d at 1228; Thomas, 278

8    F.3d at 957. The ALJ noted that other than deficits in insight and judgment, Dr.

9    Genthe’s mental status exam results were within normal limits. Tr. 25, 401-02.

10   Additionally, the PAI test administered by Dr. Genthe indicated Plaintiff “reports a

11   degree of anxiety that is unusual even in clinical samples.” Tr. 25, 403. The ALJ

12   also noted that the PAI indicates that drug use may be the source of some problems

13   in Plaintiff’s life although she reported to Dr. Genthe that she had not used

14   substances or alcohol for at least a few years. Tr. 25, 398, 404. This is a specific,

15   legitimate reason supported by substantial evidence.

16         3.   Rox Burkett, M.D.

17         Dr. Burkett reviewed the record in February 2018 and noted diagnoses of

18   degenerative lumbar disc disease, anxiety, affective/depressive disorders, and PTSD.

19   Tr. 715. Dr. Burkett opined that Plaintiff’s most limiting and well-documented

20   problems are mental. Tr. 716. He opined that Plaintiff’s limitations meet or at least

21   equal listing 12.02 or 12.04. Tr. 716. He indicated that Plaintiff “might appear OK


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 24
         Case 1:19-cv-03091-FVS    ECF No. 16    filed 05/27/20   PageID.850 Page 25 of 28


1    for short periods of time” but that she could not work an eight-hour day, 40 hours

2    per week, 50 weeks of the year. Tr. 716. The ALJ gave slight weight to Dr.

3    Burkett’s opinion. Tr. 25-26.

4             First, the ALJ found that Dr. Burkett took the role of advocate instead

5    objective reviewer. Tr. 25, 716. When a physician is involved in the application

6    process and advocates for the patient, the physician’s opinion may be rejected

7    because it is not objective. Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996); see

8    also Matney, 981 F.2d at 1020 (affirming ALJ’s finding that physician’s opinion was

9    entitled to less weight because he agreed to become an advocate and assist in the

10   application process). The ALJ found the tone of Dr. Burkett’s letter indicates he

11   took on the role of advocate, and Plaintiff does not address this reason. Tr. 25; ECF

12   No. 12 at 20; ECF No. 14 at 9. Defendant argues that Dr. Burkett’s conclusion that

13   “this claimant is very close, if not the worst case of combined mental health issues”

14   he had seen during 30 years of practice is hyperbolic and suggests a position of

15   advocacy since those psychologists who examined Plaintiff assessed no more than

16   moderate limitations and did not suggest that she meets or equals a listing. Tr. 717;

17   ECF No. 13 at 9. The ALJ reasonably considered the advocacy tone of Dr. Burkett’s

18   opinion in assigning it less weight. 4

19

20
     4
         The ALJ also noted that Dr. Burkett critiqued an examining mental health
21
     evaluator (unspecified, but presumably Dr. Genthe or Dr. Duris) who “noted some

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 25
     Case 1:19-cv-03091-FVS       ECF No. 16   filed 05/27/20   PageID.851 Page 26 of 28


1          Second, the ALJ noted that Dr. Burkett is a physician, not a psychologist,

2    and that his expertise as a medical reviewer is for medical issues rather than

3    psychological issues. Tr. 25-26. As the ALJ acknowledged, under general

4    principles of law, Dr. Burkett is qualified to give a medical opinion as to Plaintiff’s

5    mental state as it relates to her physical disability. Sprague v. Bowen, 812 F.2d

6    1226, 1232 (9th Cir. 1987). However, the ALJ observed that in his 12 years as a

7    DDS reviewer in Utah, Dr. Burkett would not have reviewed mental health issues,

8    which is experience he cited as giving him authority and expertise to analyze the

9    mental health evidence in this record. Tr. 25-26.

10         Furthermore, the ALJ noted that Dr. Burkett cited a Social Security Program

11   Operations Manual System (POMS) section which does not exist, which

12   diminished his purported expertise. Tr. 26. Indeed, Dr. Burkett cited his 12 years

13   of experience as a medical consultant for Utah DDS and adjudication of over

14   65,000 cases, and asserted that, “I know the sequential evaluation, the listing and

15   POMS.” Tr. 715. According to Dr. Burkett, “POMS 22000.020 says any benefit

16   of the doubt to be given to the claimant.” Tr. 716. However, POMS 22000.020

17

18
     of the problems” but, according to Dr. Burkett, did not “factor in” treating sources
19
     who should have been given more weight than a one-time evaluator. Tr. 25, 716.
20
     The ALJ observed that Dr. Burkett is also a one-time evaluator who did not even
21
     examine Plaintiff. Tr. 25.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 26
     Case 1:19-cv-03091-FVS     ECF No. 16    filed 05/27/20   PageID.852 Page 27 of 28


1    does not exist. See Social Security Administration, Program Operations Manual

2    Systems, https://secure.ssa.gov/apps10/poms.nsf/Home?readform (last visited May

3    25, 2020). The ALJ reasonably gave less weight to Dr. Burkett’s opinion based on

4    this reference.

5          Third, the ALJ found that the record consistently reflected relatively normal

6    physical, mental, and neurological examinations. Tr. 26. The ALJ also noted that

7    Plaintiff and her primary care provider reported improvement of her mental health

8    symptoms. Tr. 26. The ALJ observed there were minimal findings on

9    examination during hospital visits and only mild findings in diagnostic imaging.

10   Tr. 26. As discussed supra, the ALJ’s interpretation of the record is reasonable

11   and these findings are supported by substantial evidence. This is a specific,

12   legitimate reason for giving less weight to Dr. Burkett’s opinion.

13                                     CONCLUSION

14         Having reviewed the record and the ALJ’s findings, this Court concludes the

15   ALJ’s decision is supported by substantial evidence and free of harmful legal error.

16   Accordingly,

17         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

18         2. Defendant’s Motion for Summary Judgment, ECF No. 13, is

19   GRANTED.

20

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 27
     Case 1:19-cv-03091-FVS      ECF No. 16    filed 05/27/20   PageID.853 Page 28 of 28


1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order and provide copies to counsel. Judgment shall be entered for Defendant and

3    the file shall be CLOSED.

4          DATED May 27, 2020.

5                                                s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
6                                                United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AND
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 28
